Citation Nr: 0427160	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  02-03 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for fibromyalgia of 
the upper back with suprascapular nerve entrapment syndrome, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The Marine Corps League


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from January 1983 to September 
1991.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan.

In a March 2002 substantive appeal (Form 9) to the Board, the 
veteran requested a hearing before a Veterans Law Judge in 
Washington, D.C.  In a subsequent statement received in 
August 2004, he cancelled the hearing request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter to the veteran in June 
2004 which is compliant with Quartuccio, supra.

The veteran is seeking an increased evaluation for 
fibromyalgia of the upper back with suprascapular nerve 
entrapment.  In particular, he alleges that his back 
disability is getting worse and that he is unable to perform 
daily functions.

In a May 2001 VA outpatient treatment record, it was noted 
that there was weakness and decreased strength of the left 
upper extremity.  The veteran was scheduled for a vascular 
surgery consult.  The results of the consultation are not of 
record.

A November 2001 VA examination report reflects that the 
claims folder was not available for review prior to the 
examination.  Furthermore, the examiner did not comment on 
the severity of the veteran's disorder or whether there was 
increased functional impairment on repeated use or during 
flare-ups  

The fact that the November 2001 VA examination was conducted 
without access to the appellant's claims file renders the 
subject examination inadequate for rating purposes.  See, 
e.g., 38 C.F.R. § 4.1 (2003). ("It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Additionally, the Board notes that such examination 
contains clinical findings which are out of date for a proper 
assessment of current severity of the back disability at 
issue.  Furthermore, the examiner did not address functional 
loss due to pain pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2003); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In a July 2002 VA outpatient treatment record, the veteran 
reported intermittent exacerbation of his back disability 
which included a tingling in the upper extremities, however, 
at the present time he stated that was not having any 
discomfort.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations. See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).
Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for any low back disorder 
since service and his crush injury 
residuals and contusions of the left 
lower leg and foot since June 2003.  


He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  
The VBA AMC should obtain all outstanding 
VA medical treatment records pertaining 
to the veteran, to include a 2001 
vascular surgery consultation performed 
in Detroit.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for VA 
special orthopedic and neurologic 
examinations of the veteran by an 
orthopedic surgeon and a neurologist or 
other available appropriate medical 
specialists including on a fee basis if 
necessary for the purpose of ascertaining 
the current nature and extent of severity 
of fibromyalgia of the upper back with 
suprascapular nerve entrapment syndrome.  


The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003),  copies of 
38 C.F.R. § 4.124, Diagnostic Code 8510 
(2003), and a separate copy of this 
remand must be made available to and 
reviewed by each examiner prior and 
pursuant to conduction and completion of 
the examinations.  

The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies must be 
conducted.  

It is requested that EACH examiner 
address the following medical issues:

(a) Does the service-connected painful 
fibromyalgia of the left upper back with 
suprascapular nerve entrapment syndrome 
involve only the nerves, or does it also 
involve the muscles and joint structure?

(b) Does the service-connected painful 
fibromyalgia of the left upper back with 
suprascapular nerve entrapment syndrome 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiners comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation?  

If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.




(c) With respect to the subjective 
complaints of pain, the examiners are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
painful fibromyalgia of the left upper 
back with suprascapular nerve entrapment 
syndrome, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected painful fibromyalgia of the 
left upper back with suprascapular nerve 
entrapment syndrome, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected painful fibromyalgia of the 
left upper back with suprascapular nerve 
entrapment syndrome.

(d) The examiners are also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected painful 
fibromyalgia of the left upper back with 
suprascapular nerve entrapment syndrome, 
and if such overlap exists, the degree to 
which the nonservice-connected problem(s) 
creates functional impairment that may be 
dissociated from the impairment caused by 
the service-connected painful 
fibromyalgia of the left upper back with 
suprascapular nerve entrapment syndrome.  
If the functional impairment created by 
the nonservice-connected problem(s) 
cannot be dissociated, the examiner 
should so indicate.




Any opinions expressed by the examiner 
musts be accompanied by a complete 
rationale, and address the provisions of 
38 C.F.R. § 4.40, 4.45, 4.59, and 
38 C.F.R. § 4.124, Diagnostic Code 8510.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim on appeal.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claims currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for an increased rating and may result in its denial.  
38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 


